EXHIBIT 10(C)
THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of April 21, 2010)
Restricted Stock Grant

                 
Grantee:
      Date of Grant:        
 
 
 
     
 
   
 
      Date of Vesting:        
 
         
 
   

         
Number of Time-Based Restricted Shares:
       
 
 
 
   
Number of Performance-Based Restricted Shares:
       
 
 
 
   
Total Number of Restricted Shares:
       
 
 
 
   

     1. Grant of Restricted Shares. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) grants to you (the “Grantee”) the
aggregate number of shares of Common Stock, $1.00 par value, of the Company set
forth above (the “Restricted Shares”) in accordance with the terms hereof and of
The Sherwin-Williams Company 2006 Equity and Performance Incentive Plan, as
amended and restated as of April 21, 2010 (the “Plan”). Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan.
     2. (A) Vesting of Performance-Based Restricted Shares. Provided Grantee is
continuously employed from the Date of Grant through the Date of Vesting,
inclusive (the “Restriction Period”) with the Company or a Subsidiary, in
Grantee’s present position or in such other position as the Board may determine
entitles Grantee to retain the rights under this grant (such positions being
hereinafter referred to as a “Participating Position”), a percentage ranging
from 0% to 100% of the Performance-Based Restricted Shares shall vest in
accordance with the Management Objectives set forth below. The determination of
the percentage of the Performance-Based Restricted Shares that will vest shall
be made after such time as the Board has obtained the information, made the
decisions, and completed the calculations necessary. The percentage of the
Performance-Based Restricted Shares that will vest is based upon (i) the Company
achieving a specified Average Return on Average Equity during the three year
period ending on December 31 of the most recently completed fiscal year prior to
the Date of Vesting (“Measurement Period”), and (ii) the Company’s Earnings Per
Share (EPS) during the Measurement Period, as determined in accordance with the
following table:
Percentage of Shares Vesting
Average Return on Average Equity

                                  Cumulative           15% to less   12% to less
    EPS   Above 18%   than 18%   than 15%   Below 12%
$15.92
    100 %     88 %     75 %     0 %
$15.39
    88 %     75 %     63 %     0 %
$14.86
    75 %     63 %     50 %     0 %
$14.35
    63 %     50 %     44 %     0 %
$13.86
    50 %     44 %     38 %     0 %
$13.75
    44 %     38 %     31 %     0 %
$13.65
    38 %     31 %     25 %     0 %
$13.55
    31 %     25 %     19 %     0 %
$13.45
    25 %     19 %     13 %     0 %
$13.34
    19 %     13 %     7 %     0 %
$13.22
    13 %     7 %     0 %     0 %

 



--------------------------------------------------------------------------------



 



When the Cumulative EPS results during the Measurement Period are between the
table values, an interpolation will be made to determine the vesting percentage
calculated to the nearest hundredth of a percentage. The manner in which the
Board will determine Average Return on Average Equity and EPS during the
Measurement Period is set forth on Exhibit A.
          (B) Vesting of Time-Based Restricted Shares. Provided Grantee is
continuously employed during the Restriction Period with the Company or a
Subsidiary in Grantee’s present position or in a different Participating
Position, the Time-Based Restricted Shares shall immediately vest in full on the
Date of Vesting.
          (C) Notwithstanding Section 2(A) above, in the event of a “Change of
Control” of the Company, as defined in Section 2(f) of the Plan, any unvested
number of shares shall vest and become exercisable in accordance with Section 12
of the Plan.
     3. Termination of Right to Restricted Shares. (A) On the date Grantee
ceases to be continuously employed in any Participating Position(s) at any time
during the Restriction Period, Grantee shall forfeit and lose all rights to the
Restricted Shares, except as otherwise provided below:
     (i) In the event of the death of Grantee during the Restriction Period, the
full number of Restricted Shares shall immediately vest.
     (ii) In the event Grantee is terminated by the Company or a Subsidiary as a
result of expiration of available disability leave of absence pursuant to
applicable Company policy due to sickness or bodily injury during the
Restriction Period, the full number of Restricted Shares shall immediately vest.
     (iii) In the event Grantee’s employment terminates as a result of normal
retirement age as defined under the applicable retirement plan of the Company or
a Subsidiary, all rights of Grantee under this grant shall continue as if
Grantee had continued employment in a Participating Position. The determination
of the percentage of the number of Restricted Shares that will vest will be made
as if Grantee had remained employed in a Participating Position throughout the
Restriction Period.
     (iv) In the event Grantee’s employment terminates as a result of early
retirement (retirement on or after the earliest voluntary retirement age but
before normal retirement age as provided for in the applicable retirement plan
of the Company or a Subsidiary or retirement at an earlier age with the consent
of the Board), the Board shall have the right to cancel Grantee’s rights
hereunder, continue Grantee’s rights hereunder in full, or prorate the number of
Restricted Shares granted hereunder for the portion of the Restriction Period
completed as of the date of such retirement or as the Board may otherwise deem
appropriate. In the event Grantee’s rights hereunder continue in full or the
number of Restricted Shares is prorated, determination of the percentage of the
number of Restricted Shares that will vest will be made as if Grantee had
remained employed in a Participating Position throughout the Restriction Period.
          (B) In the event Grantee is transferred from a Participating Position,
the Board shall have the right to cancel Grantee’s rights hereunder, continue
Grantee’s rights hereunder in full, or prorate the number of Restricted Shares
granted hereunder for the portion of the Restriction Period completed

2



--------------------------------------------------------------------------------



 



as of the date of such transfer or as the Board may otherwise deem appropriate.
In the event Grantee’s rights hereunder continue in full or the number of
Restricted Shares is prorated, determination of the percentage of the number of
Restricted Shares that will vest will be made as if Grantee had remained
employed in a Participating Position throughout the Restriction Period.
          (C) In the event that Grantee knowingly or willfully engages in
misconduct during the Restriction Period, which is materially harmful to the
interests of the Company or a Subsidiary as determined by the Board, all rights
of Grantee in the Restricted Shares shall terminate.
     4. Book Entry Account; Stockholder Rights. Within a reasonable time
following the Date of Grant, the Company shall instruct its transfer agent to
establish a book entry account representing the Restricted Shares in Grantee’s
name effective as of the Date of Grant, provided that the Company shall retain
control over the account until the Restricted Shares have vested. On the Date of
Grant, ownership of the Restricted Shares shall immediately transfer to Grantee
and, except for the substantial risk of forfeiture and the restrictions on
transfer expressly set forth herein, Grantee shall be entitled to all voting,
dividend, distribution and other ownership rights as may apply to the Common
Stock generally. Notwithstanding the foregoing, any stock dividends or other
in-kind dividends or distributions with respect to Performance-Based Restricted
Stock shall be held by the Company until the related Performance-Based
Restricted Shares have become vested in accordance with this grant and shall
remain subject to the forfeiture provisions applicable to the Performance-Based
Restricted Shares to which such dividends or distributions relate.
     5. Transferability. During the Restriction Period, Grantee shall not be
permitted to sell, transfer, pledge, encumber, assign or dispose of the
Restricted Shares. The Restricted Shares granted hereunder shall be deemed to be
subject to a substantial risk of forfeiture within the meaning of Section 83 of
the Internal Revenue Code.
     6. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the Restricted Shares,
Grantee shall pay or make provision satisfactory to the Company for payment of
all such taxes.
     7. No Right to Future Awards or Employment. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant and any related payments made to
Grantee will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. Nothing
contained herein will not confer upon Grantee any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate Grantee’s employment or other service at any
time.
     8. Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     9. Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

3



--------------------------------------------------------------------------------



 



     10. Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. Grantee acknowledges and agrees that the terms
and conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in this Restricted
Stock Grant by reference. To the extent the Policy is applicable to Grantee, it
creates additional rights for the Company with respect to Grantee’s Restricted
Shares.

4



--------------------------------------------------------------------------------



 



Exhibit A
Average Return on Average Equity

1.   Add the beginning and ending shareholder’s equity (less those items
relating to extraordinary events or which result in a distortion of comparative
results) with respect to each fiscal year of the Company beginning with or
immediately prior to each year of the Measurement Period and divide by two to
arrive at the Average Equity for each such year.   2.   Divide the Net Income as
determined for each such year by the Average Equity of the Company for each such
year to arrive at the Return on Average Equity. Net Income equals Reported Net
Income (less those items relating to extraordinary events or which result in a
distortion of comparative results).   3.   Add the Return on Average Equity for
each year of the Measurement Period as determined above and divide by the number
of years in the Measurement Period to arrive at the Average Return on Average
Equity during the Measurement Period.

Example 1:
     (Assuming a three year Measurement Period)

                              Year 3   Year 2   Year 1
Beginning Equity
    465       404       370  
Ending Equity
    492       465       404  
 
                       
 
    957       869       774  
 
    ¸2       ¸2       ¸2  
 
                       
Average Equity
    478.5       434.5       387  
 
                       
Net Income
    86       75       65  
 
                       
Return on
    86 =18.0 %     75 =17.3 %     65 =16.8 %
 
                       
Average Equity
    478.5       434.5       387  

          Year   Return on Average Equity
 
       
Year 1
    16.8 %
Year 2
    17.3 %
Year 3
    18.0 %
 
       
 
  52.1 ¸ 3 = 17.3% Average Return on Average Equity

5



--------------------------------------------------------------------------------



 



Cumulative Earnings Per Share
Add the Earnings Per Share (EPS) with respect to each fiscal year of the Company
beginning with or immediately prior to each year of the Measurement Period.
Example 2:

              Year 1 EPS   Year 2 EPS   Year 3 EPS   Cumulative EPS
 
            $4.00   $4.20   $4.40   $12.60

6